DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 19 recites, “said means for increasing a consumer’s ability to grip the tottle comprises a gripping member having a thickness greater than 50um.” It is unclear what unit “um” is referring to. For purposes of examination, examiner will interpret “um” to be “µm” (micrometers or microns), such that the “gripping member having a thickness 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 (as best understood) and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US Patent 8,607,458), herein referred to as Hosseini, in view of Bender et al. (US Publication 2011/0180567) and further in view of Legace (US Patent 9,120,602).	Regarding Claim 17, Hosseini discloses a shaving razor system (various embodiments, including those shown in figs. 11 and 60) comprising: 	a shaving razor cartridge (“razor blade cartridge,” col. 5, line 46) having at least one blade (Hosseini states, “[r]azors have traditionally comprised a frame with a fixed frame blade or a razor blade holder which is used to removably secure razor blades,” col. 1, lines 61-63);
	a tottle (semi-rigid tube 112) having a first end (sealed end, 118) and a second end (end with applicator head 116), the second end having a fluid port (“the semi-rigid tube 112 conveniently contains shaving cream which can be forced out of the flexible tube through the applicator head 116,” col. 10, lines 28-30); 

wherein the tottle comprises a flexible material to facilitate dispensing of a liquid from the tottle (col. 10, lines 28-30).	● Hosseini fails to specifically disclose a means for increasing a consumer’s ability to grip the tottle, wherein the “means for increasing a consumer’s ability to grip the tottle” to include “at least one gripping member 76 on s side surface 78” thereof,” as set forth in the Specification on page 7, lines 19-22, or “applying a label having a textured outer surface, applying an adhesive-backed elastomer, die cut features applying a gripping member utilizing printer and other deposition means,” as set forth in the Specification, and equivalents thereof. 	However, Bender teaches it is old and well known in the art of tottles, or tubular containers with an opening for dispensing a fluid positioned on an end with a removable cap such that the tubular container is configured to sit on its “top,” or cap end, to provide a means for increasing a consumer’s ability to grip the tottle, wherein the means includes grips (26) with transverse ribs (27) protruding outward therefrom are attached to the oppositely situated side walls (2) in the vicinity of the end of the tottle (figs. 11, 13, 14) with the fluid port (8). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hosseini with the teaching of Bender 	However, Legace teaches it is old and well known in the art of tottle fluid containers to provide the tottle with an end cap (104) provided to cover the fluid port (112) located at one end of the tottle (figs. 1 and 3), wherein the end cap has a cross-sectional area (fig. 2) that is greater than a maximum cross-sectional area of the tottle (figs. 1 and 3). The cross-sectional area at the first end (108) of the tottle is generally equal to the cross-sectional area of the second end (116) of the end cap, and the first end (114) of the end cap is provided with a larger cross-sectional area than the second end and a substantially flat surface 106 to allow the tottle to balance upright in a vertical orientation. Furthermore, Legace states the “tube member 102 may be shaped such that the volume of the internal chamber decreases between the second end 110 and the first end 108” (col. 2, lines 33-35). In other words, the cross-sectional area of the tottle decreases from the first end (108) toward the second end (110), wherein the cross-sectional area reduces to substantially zero where the tottle is pinched shut (fig. 1).	Additionally, Hosseini does show the applicator head (116) to be wider than the flexible tube that forms the body of the tottle in some embodiments (such as in figs. 55a-60), and Bender also teaches caps (17) are used in conjunction with means to improve 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hosseini substantially disclosed above with the teaching of Legace in order to allow the user to prevent inadvertent dispensing of the contents of the tottle by safely sealing the fluid port of the tottle when the user does not need to dispense its contents and to further ensure the end cap is sufficiently wide enough to allow the user to stand the shaving razor system upright and balanced in a vertical orientation (Legace, col. 2, lines 21-24).	Regarding Claim 19, the modified device of Hosseini substantially disclosed above includes said means for increasing a consumer’s ability to grip the tottle comprises a gripping member (transverse rib 27 of Bender) with a thickness (visible in fig. 13 of Bender).	The modified device of Hosseini substantially disclosed above fails to specifically disclose the gripping member has a thickness greater than 50µm (0.05mm).	However, there are a finite number of predictable solutions or options for a reasonable thickness of the gripping member, wherein one having an ordinary skill in the art would have a reasonable expectation of success forming the gripping member taught by Legace in the modification set forth above in the rejection for Claim 17 with any reasonable thickness, including a thickness of greater 50µm, or 0.05mm. 	Furthermore, it is well within the skill of one having an ordinary skill in the art to experiment with gripping members of varying thickness to determine which thickness is most advantageous, comfortable or suitable for different users. In other words, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the  (Bender, paragraph 0073, lines 16-19). 	Regarding Claim 22, the modified device of Hosseini substantially disclosed includes a finger pad (formed by a series of ribs 30A, fig. 8 of Hosseini) positioned on a top surface of the tottle (see side view shown in annotated fig. 11 of Hosseini), the finger pad being configured to receive and properly position a user’s finger or thumb (the finger pads are positioned in such an arrangement adjacent to the shaving cartridge so as to allow the user to grasp the finger pad formed on the coupler of the shaving razor system, wherein the finger pad corresponds to the means for increasing a consumer’s ability to grip the shaving razor system set forth in Claim 17.
    PNG
    media_image1.png
    336
    502
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US Patent 8,607,458), Bender (US Publication 2011/0180567) and Legace (US Patent 9,120,602) in view of Leventhal (US Publication 2004/0177518).
Regarding Claim 20, the modified device of Hosseini substantially disclosed above includes said means for increasing a consumer's ability to grip the tottle comprises a gripping member (Bender 26) with transverse ribs (27) of Bender providing some texture to “the otherwise smooth surface of the grip element 26” (Bender, paragraph 0073, lines 16-19).
The modified device of Hosseini substantially disclosed above does not specifically provide details regarding the Ra values of the gripping member with respect to the Ra value of the surface of the tottle. 

It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hosseini substantially disclosed above with the teaching of Leventhal such that the gripping portions are formed with a rough or textured surface wherein the adjacent surfaces are generally smooth in order to increase grip on the device, as described by Leventhal.
It is well known in the art of materials that the Ra value is a measure of surface roughness, wherein gripping portions made from an elastomeric material and formed with a rough or textured surface will have a higher Ra value than a smooth surface.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US Patent 8,607,458), Bender (US Publication 2011/0180567) and Legace (US Patent 9,120,602) in view of Paas et al. (US Publication 2004/0172831), herein referred to as Paas.	It is noted that the subject matter of Claim 21 appears to be product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim .
Response to Arguments
Applicant’s arguments with respect to the claims are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Scammel (US Patent 4,470,521) discloses a tube container with a cap with a larger cross-sectional area than the cross-sectional area of the most proximate portion of the tube adjacent to the cap (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 19, 2020


/Jason Daniel Prone/Primary Examiner, Art Unit 3724